Name: 2001/248/EC: Council Decision of 19 March 2001 concerning the conclusion of the framework Agreement for Trade and Cooperation between the European Community and its Member States, on the one hand, and the Republic of Korea, on the other hand
 Type: Decision
 Subject Matter: economic geography;  European construction;  Asia and Oceania
 Date Published: 2001-03-30

 Avis juridique important|32001D02482001/248/EC: Council Decision of 19 March 2001 concerning the conclusion of the framework Agreement for Trade and Cooperation between the European Community and its Member States, on the one hand, and the Republic of Korea, on the other hand of the Framework Agreement for Trade and Cooperation between the European Community and its Member States, on the one hand, and the Republic of Korea, on the other hand Official Journal L 090 , 30/03/2001 P. 0045 - 0045Council Decisionof 19 March 2001concerning the conclusion of the framework Agreement for Trade and Cooperation between the European Community and its Member States, on the one hand, and the Republic of Korea, on the other hand(2001/248/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 57(2), Article 71, Article 80(2), and Articles 133 and 308 thereof, in conjunction with the second sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having consulted the Economic and Social Committee,Whereas:The Agreement referred to in this Decision should be approved,HAS DECIDED AS FOLLOWS:Article 1The framework Agreement for Trade and Cooperation between the European Community and its Member States, of the one hand, and the Republic of Korea, of the other hand, is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 21. A representative of the Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Committee provided for in Article 19(3) of the framework Agreement.2. The position to be taken by the Community within the Joint Committee when it makes recommendations shall be laid down by the Council, on a proposal by the Commission, in accordance with the corresponding provisions of the Treaty establishing the European Community.Article 3The President of the Council shall, on behalf the Community, give the notification provided for in Article 21 of the framework Agreement.Article 4This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 19 March 2001.For the CouncilThe PresidentA. Lindh(1) OJ C 188, 28.6.1996, p. 11.(2) OJ C 104, 14.4.1999, p. 59.